                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         LAJAZZ A. SMITH,
                                   4                                                         Case No. 16-cv-06577-YGR (PR)
                                                         Plaintiff,
                                   5
                                                  v.                                         ORDER OF DISMISSAL
                                   6
                                         L. VALENCIA,
                                   7
                                                         Defendant.
                                   8

                                   9          Plaintiff LaJazz A. Smith, a former California prisoner proceeding pro se, filed the above-

                                  10   titled civil rights complaint pursuant to 42 U.S.C. § 1983. On November 16, 2018, the Court

                                  11   ordered as follows:

                                  12                   In the present case, Plaintiff informed the Court that as of July 16,
Northern District of California
 United States District Court




                                                       2018, she was released from custody and that her new address was as
                                  13                   follows: 974 N. Lafayette, Apt. 104, Fresno, CA 93728. See Dkt. 52
                                                       at 1. Plaintiff has not communicated with the Court since that date.
                                  14                   Defendant’s counsel has informed the Court that she has been unable
                                                       to communicate with Plaintiff since July 31, 2018 and that Plaintiff’s
                                  15                   “current whereabouts are unknown.” See Dkt. 58 at 3; Oct. 18, 2018
                                                       Bajwa Decl. ¶¶ 4-7. Counsel has further informed the Court that she
                                  16                   has been unsuccessful in contacting Plaintiff by telephone and by
                                                       using the address above. See Nov. 5, 2018 Bajwa Decl. ¶¶ 3-5.
                                  17
                                                       No later than twenty-eight (28) days from the date of this Order,
                                  18                   Plaintiff must provide a current address at which mail may be sent to
                                                       her. Failure to do so will result in the dismissal of this action for
                                  19                   failure to prosecute and/or failure to comply with Local Rule 3-11,
                                                       which requires that “a party proceeding pro se whose address changes
                                  20                   while an action is pending must promptly file with the Court . . . a
                                                       Notice of Change of Address specifying the new address.”
                                  21
                                       Dkt. 61 at 1 (emphasis in original).
                                  22
                                              To date, Plaintiff has filed no response to the Court’s Order, and the deadline for doing so
                                  23
                                       has passed. A district court may sua sponte dismiss an action for failure to prosecute or to comply
                                  24
                                       with a court order pursuant to Federal Rule of Civil Procedure 41(b). See Link v. Wabash R.R.,
                                  25
                                       370 U.S. 626, 633 (1962); McKeever v. Block, 932 F.2d 795, 797 (9th Cir. 1991). The court
                                  26
                                       should consider five factors before dismissing an action under Rule 41(b): (1) the public interest in
                                  27
                                       the expeditious resolution of the litigation: (2) the court’s need to manage its docket; (3) the risk of
                                  28
                                   1   prejudice to the defendant(s); (4) the availability of less drastic sanctions; and (5) the public policy

                                   2   favoring the disposition of actions on their merits. See Malone v. United States Postal Serv., 833

                                   3   F.2d 128, 130 (9th Cir. 1987).1 The first three factors, above, weigh in favor of dismissal in light

                                   4   of the amount of time that has passed—over five months—without Plaintiff filing anything in this

                                   5   matter, including her not responding to the Court’s November 16, 2018 Order. The fourth factor

                                   6   also weighs in favor of dismissal because less drastic sanctions would have little impact in light of

                                   7   Plaintiff’s apparent lack of interest in this case. Although the fifth factor appears to weigh against

                                   8   dismissal, dismissal is appropriate in light of the other four factors. See Pagtalunan v. Galaza,

                                   9   291 F.3d 639, 643 (9th Cir. 2002) (finding district court did not abuse its discretion in dismissing

                                  10   petition with prejudice where three of the five factors weighed in favor of dismissal).

                                  11          In light of the foregoing, this action is hereby DISMISSED for failure to prosecute,

                                  12   pursuant to Federal Rule of Civil Procedure 41(b).
Northern District of California
 United States District Court




                                  13          The Clerk of the Court shall close the file and terminate all pending motions as moot,

                                  14   including Defendant’s Motion for Summary Judgment (dkt. 42) and Motion to Stay Discovery

                                  15   (dkt. 54) as well as Plaintiff’s motion entitled, “Motion for a Request for a Court Order” (dkt. 51

                                  16   filed on June 25, 2018), in which she had requested the Court to order the production of certain

                                  17   documents.

                                  18          This Order terminates Docket Nos. 42, 51, and 54.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 12/19/2018

                                  21                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  22                                                     United States District Court Judge
                                  23

                                  24

                                  25

                                  26
                                  27
                                              1
                                  28             The court should also afford the litigant prior notice of its intention to dismiss, id. at 133,
                                       as this Court has done.
                                                                                         2
